Citation Nr: 0409531	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

2.  Entitlement to a higher initial disability evaluation for 
degenerative joint disease of the left shoulder, rated as 20 
percent disabling from April 30, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1976 to March 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from December 1999 and June 2002 rating decisions.  In 
December 1999, the RO denied service connection for shoulder 
problems; the veteran filed a notice of disagreement in October 
2000.  In January 2002, the RO granted service connection for a 
right shoulder condition and assigned a 10 percent evaluation 
under Diagnostic Code 5010-5203, effective from April 30, 1999.  
The veteran appealed this decision and at the same time renewed 
his claim for service connection for left shoulder disability.  In 
a rating decision dated in June 2002 the RO found clear and 
unmistakable error existed in the January 2002 rating decision.  
It was determined that service connection should have been granted 
for the left shoulder, not the right one.  In the June 2002 
decision, the RO granted service connection for degenerative joint 
disease of the left shoulder and assigned a 20 percent evaluation 
effective April 30, 1999.  The RO also denied service connection 
for the right shoulder.  The veteran perfected appeal as to both 
issues.  

The United States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When the original rating is appealed, consideration 
must be given to whether an increase is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original rating, 
the Board has characterized the rating issue on appeal as set 
forth on the preceding page.



FINDINGS OF FACT

1.  The veteran's left shoulder degenerative joint disease is 
manifested by pain and some limitation of motion.

2.  The veteran's right shoulder degenerative joint disease is not 
attributable to military service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2003).

2.  The veteran does not have right shoulder degenerative joint 
disease that is the result of disease or injury incurred in, or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303 and 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran contends that his right shoulder problems began during 
his military service at the same time as a left shoulder injury.  

Service connection is warranted where the evidence of record 
establishes that an injury or disease resulting in disability was 
incurred in the line of duty in the active military service or, if 
preexisting service, was aggravated by it.  38 U.S.C.A. §§ 1111, 
1131, 1137; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  When disease is 
shown as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

In the veteran's case, service medical records reveal no right 
shoulder defect at entry into the service.  In September 1976, the 
veteran was treated for complaints of trauma to the right arm 
after he struck his right wrist against something.  Range of 
motion of the wrist was slightly impaired.  The impression was 
that of a contusion.  No other treatment of the right upper 
extremity during service is noted.  No right shoulder disability 
was noted at the time of separation.  

A VA examination conducted in October 1981 revealed normal upper 
extremities and normal range of motion in the shoulders, elbows, 
wrists, and interphalangeal joints.

VA treatment records show complaints of pain in the right shoulder 
in March 1998.  At that time, an examiner in the orthopedic clinic 
determined that the right shoulder may need surgery.  In July 
1998, the veteran was assessed with right shoulder pain.  In 
September 1998 the veteran was assessed with right shoulder 
degenerative joint disease.  A VA x-ray report dated in February 
1999, shows an impression of osteoarthritis, more pronounced in 
the humeral head and a conclusion that it was conceivable that 
this could be related to prior humeral injury even though there 
was no other evidence of previous fracture.  VA treatment records 
show that arthroscopic surgery with debridement of a partial 
labrale tear was performed on the right shoulder in April 1999.  
Ongoing treatment was provided for chronic right shoulder pain 
with proliferative changes to the right humeral head through 
February 2002.  

A VA examination report dated in November 2001 shows that the 
examiner reviewed the service medical records and found no notes 
pertaining to the right shoulder.  The examiner diagnosed moderate 
degenerative changes in the right shoulder.  The examiner 
concluded that it was unlikely that the right shoulder condition 
was related to the veteran's military service.  

The Board finds that service connection is not warranted for right 
shoulder degenerative joint disease because the evidence does not 
show that the present right shoulder disability is the result of 
any in-service disease or injury.  While the service medical 
records show treatment for a right wrist injury, there is no 
suggestion of treatment for or complaint regarding the right 
shoulder, and no right shoulder problems were noted in the 
separation examination report.  Although suggested in the 
Appellant's Brief, service medical records do not indicate that an 
incident occurred in which both shoulders were simultaneously 
injured.  The record of trauma to the left shoulder resulting from 
wrestling, without more, does not give rise to a reasonable 
inference that there was a simultaneous injury of the right 
shoulder.  More importantly, having reviewed the entire record, 
including the veteran's service medical records, the November 2001 
VA examiner concluded that there was likely no connection between 
currently shown right shoulder degenerative joint disease and the 
veteran's military service.  Because this examiner reviewed the 
entire record, and because of the examiner's expertise, the Board 
gives greater weight to this opinion than to the evidentiary 
contentions made by the veteran.  Consequently, the Board finds 
that the preponderance of the evidence is against this claim of 
service connection.  

Higher Evaluation

The veteran contends that the severity of his left shoulder 
condition more nearly approximates the criteria for the next 
higher evaluation under Diagnostic Code 5201.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  38 
U.S.C.A. § 1155 (West 2002) and 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.  If there is a question as to which of two 
evaluations will be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  In assessing a claim 
for a higher rating, the history of the disability should be 
considered.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

As noted above, the veteran's service medical records reveal 
trauma to the left shoulder after wrestling.  VA medical records 
show left shoulder active range of motion within full limits in 
April 2000.  In November 2000 the veteran was seen by physical 
therapy for strengthening and range of motion for bilateral 
shoulder pain, greater on the right than the left.  A VA 
examination report dated in December 2001 shows flexion of 160 
degrees, abduction of 150 degrees, internal rotation to the second 
lumbar vertebra, and external rotation of 75 degrees.  Strength 
was 5 of 5 in external rotation, 4+ of 5 in internal rotation.  
The examiner noted that the left shoulder x-rays from 1997 showed 
moderate humeral head glenoid osteophytes and mild 
acromioclavicular joint arthritis.  The x-rays from December 2001 
were noted to show progression of the left glenohumeral arthritis 
with a moderate size humeral head osteophyte and corresponding 
inferior glenoid osteophyte.  The examiner noted that this x-ray 
showed at least 3 millimeters of joint space on the glenoid.  

At the outset, the Board notes that since this appeal originated 
from the veteran's disagreement with the original assignment of a 
rating for the service-connected disability, the severity of the 
disability is to be considered during the entire period from the 
date that service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

The veteran's left shoulder has been evaluated as 20 percent 
disabling from April 1999.  According to the evidence, the veteran 
is right hand dominant.  A 30 percent evaluation under Diagnostic 
Code 5201 is warranted for non-dominant limitation of motion in 
the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

The Board finds that the criteria for a higher evaluation under 
Diagnostic Code 5201 have not been met.  The evidence does not 
show the severity of the veteran's left shoulder degenerative 
joint disease to more nearly approximate limited motion to 25 
degrees from the side such as would warrant a higher evaluation.  
The Board notes that the Court has held that when evaluating 
joints on the basis of limited motion, VA has a duty to determine 
whether the joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functional ability during flare-ups or when 
the joint is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  In this regard, the veteran has complained of pain in the 
left shoulder.  While pain was noted during examination on 
resisted abduction or external rotation, pain was not noted during 
non-resisted movement to 150 degrees in abduction.  Atrophy from 
disuse due to pain was not evidenced during the examination.  
Given the minimal problems shown on examination, the Board finds 
that the pain experienced by the veteran does not rise to the 
level of functional debility contemplated by the criteria for the 
next higher rating.  Moreover, pain of a degree needed to result 
in the level of functional impairment that would equate to motion 
limited to 25 degrees from the side does not appear evident in 
this case given the nearly normal range of motion in the shoulder 
joint shown on examination.  A higher evaluation under Diagnostic 
Code 5201 is not warranted.

The Board has considered whether a higher evaluation is warranted 
under other similar diagnostic codes, but finds that in the 
absence of evidence showing fibrous union of the humerus, 
nonunion, or loss of the humeral head, it is not.  38 C.F.R. § 
4.71a.  Consequently, the Board finds that the preponderance of 
the evidence is against the claim.  For the reasons set forth 
above, this is so since the award of service connection.  
Fenderson, supra.  

The Board has considered whether the veteran's case is an 
exceptional one under the provisions of 38 C.F.R. § 3.321 (2003).  
The Board finds that the evidence does not reflect that the 
veteran's left shoulder disability has caused marked interference 
with employment (i.e., beyond that contemplated under the 
schedular criteria), or necessitated any recent period of 
hospitalization, such that consideration of an extra-schedular 
rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) 
as amended by the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), and VA's implementing 
regulations.  See Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The implementing regulations are applicable to 
these claims, which were pending when the VCAA was enacted.  
VAOPGCPREC 7-2003. 

The VCAA, among other things, modified VA's duties to notify and 
assist claimants by amending 38 U.S.C.A. § 5103 ("Notice to 
claimants of required information and evidence") and adding 38 
U.S.C.A. § 5103A ("Duty to assist claimants").  

The VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's application 
is complete.  There is no outstanding information such as proof of 
service, type of benefit sought, or status of the appellant, 
needed to complete the application.  Where a substantially 
complete application is filed, VA is required to notify the 
claimant of the evidence needed to substantiate the claim for 
benefits.  In this instance, the RO notified the veteran by 
letters dated in June 1999, December 2001, and June 2002 of the 
evidence needed to substantiate claims for service connection and 
a higher evaluation.  VA must also notify a claimant of which 
portion of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630 (2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was so notified by the same letters 
referenced above.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-to-
assist provision under 38 U.S.C.A. § 5103A have been satisfied.  
The VCAA requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  In this case, there is no outstanding evidence to be 
obtained, either by VA or the veteran and there is no reasonable 
possibility that further development would unearth any additional 
relevant evidence.  


ORDER

Entitlement to service connection for right shoulder degenerative 
joint disease is denied.

Entitlement to an evaluation in excess of 20 percent for left 
shoulder degenerative joint disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



